TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00669-CR



                               Jonathan R. Spurkosky, Appellant

                                                  v.

                                   The State of Texas, Appellee




            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NOS. 646,146 & 646,148, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


                The State has filed a motion to dismiss the appeal in cause number 03-03-00669-CR

(local cause number 646,146) for want of jurisdiction because the fine assessed does not exceed

$100. See Tex. Gov’t Code Ann. § 30.00027(a) (West Supp. 2004). Appellant did not respond to

the motion even after being asked to do so by this Court. The motion is granted and the appeal in

cause number 03-03-00669-CR is dismissed.

                In cause number 03-03-00670-CR (local cause number 646,148), the State has filed

a motion asking this Court to reconsider its order granting appellant’s motion for extension of time

to file notice of appeal, to deny the motion for failing to state adequate grounds, and to dismiss the

appeal for failing to give timely notice. The State’s motion to dismiss cause number 03-03-00670-

CR is denied.
               The State has also filed a motion to proceed without further briefing. See Tex. Gov’t

Code Ann. § 30.00027(b)(1). Appellant did not respond to the motion. The motion is granted and

cause number 03-03-00670-CR will be submitted for decision on the briefs filed by the parties in the

county court at law.




                                              ___________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on State’s Motion

Filed: March 4, 2004

Do Not Publish




                                                 2